 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     SHARON LAHEY
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
     Telephone: 415-977-8963
 6   Facsimile: 415-744-0134
     E-mail: Sharon.Lahey@ssa.gov
 7
 8   Attorneys for DEFENDANT

 9
                                     UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11
                                            SACRAMENTO DIVISION
12
                                                    )
13   DEWAYNE R. BOYD,                               )   CASE NO. 2:18-cv-03152-AC
                                                    )
14          Plaintiff,                              )   STIPULATION AND PROPOSED ORDER
                                                    )
15          vs.                                     )   FOR EXTENSION OF TIME TO RESPOND
                                                    )   TO PLAINTIFF’S MOTION FOR
16                                                  )   SUMMARY JUDGMENT
     ANDREW SAUL,
       Commissioner of Social Security, 1           )
17                                                  )
            Defendant.                              )
18                                                  )
19          DEWAYNE R. BOYD (“Plaintiff”), and ANDREW SAUL, Commissioner Of Social Security
20   (“Defendant” or the “Commissioner”), hereby stipulate, subject to the approval of the Court, to a 30-day
21   extension of time to for the Commissioner to respond to Plaintiff’s Motion for Summary Judgment (ECF
22   15). The current deadline is July 10, 2019, and the new deadline would be August 8, 2019. The
23   deadline for any reply would be August 27, 2019. This is the first extension of time requested in the

24   above-captioned matter. Defendant requests this additional time because the undersigned attorney was

25   unexpectedly out of the office on medical leave for two days during the week of June 24, 2019 and

26   1
      Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
     pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act (the Act), 42 USC
27
     405(g) (action survives regardless of any change in the person occupying the office of Commissioner of
28   Social Security).

     DEF.’S EOT & PROPOSED ORDER                        1                    CASE NO. 2:18-cv-03152-AC
 1
     currently has six dispositive motions due the week of July 8, 2019. Accordingly, the undersigned
 2
     attorney requires additional time to adequately address the issues that Plaintiff raises in his motion for
 3
     summary judgment. The parties further stipulate that the scheduling order in the above-captioned matter
 4
     be modified accordingly.
 5
                                                   Respectfully submitted,
 6
                                                   LAW OFFICES OF LAWRENCE D. ROHLFING
 7
 8
     Dated: July 1, 2019                           By: /s/ Lawrence David Rohlfing*
 9                                                 LAWRENCE DAVID ROHLFING
                                                   Attorney for Plaintiff
10                                                 [*As authorized by e-mail on July 1, 2019]
11
     Dated: July 1, 2019                           McGREGOR W. SCOTT
12                                                 United States Attorney
13                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
14
                                                   By:    /s/ Sharon Lahey
15                                                 SHARON LAHEY
16                                                 Assistant Regional Counsel

17
18                                                    ORDER
19
            Pursuant to the parties’ stipulation, IT IS SO ORDERED. Defendant shall respond to Plaintiff’s
20
     Motion for Summary Judgment on or before August 8, 2019. Plaintiff shall file any reply on or before
21
     August 27, 2019. All other deadlines are modified accordingly.
22
23
24   Dated: July 2, 2019                           _________________________________
                                                         HON. ALLISON CLAIRE
25
                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28

     DEF.’S EOT & PROPOSED ORDER                          2                     CASE NO. 2:18-cv-03152-AC
